DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the preamble of these claims recites, “a method of flexibly stabilizing a joint”. It is unclear how the disclosed method is flexibly stabilizing a joint, because the claims do not mention implantation or any utilization of the device beyond assembly. For purposes of examination, the office will interpret this method to instead be a method of assembly.
Regarding claim 5, “the upper body clamp and the lower body clamp” is recited in line 1. This statement lacks antecedent basis, rendering the scope of the claim indefinite. It is unclear whether applicant intended to introduce a new upper and lower clamp body, or whether applicant instead intended to refer to the upper and lower clamp bodies introduced in claim 3. For purposes of examination, this claim will be interpreted to depend on claim 3 instead of claim 2.
Regarding claim 7, “the flexible cord element” is recited in lines 1-2. It is unclear whether applicant intended to refer to the flexible connection element introduced in claim 1, or if instead applicant intended to refer to the cord element (not disclosed as being flexible), also introduced in claim 1. For purposes of examination, the office will interpret this claim to read, “the flexible connection element”.
Claims 2-4, 6, and 8-20 are rejected as being dependent upon rejected claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Jackson (US 10258382 B2).
Regarding claim 1, Jackson teaches a method of assembling a device (see Fig. 1), said method comprising: 
providing a transverse connector (40); 

coupling the transverse connector (40) to the first flexible connection element (42 and 24) by providing an anchoring head (81); and 
constraining the cord by a spool (cylinder 14) via a clamping element (rings 16).  
Regarding claim 2, Jackson teaches the method of claim 1, further comprising coupling a second flexible connection element (additional cord 10) to the transverse connector (coupled via 20 attached to connector 40).  
Regarding claim 3, Jackson teaches the method of claim 2, wherein the clamping element (16) comprises an upper clamp body (16) and a lower clamp body (16, note that there are at least two clamps 16, see Col. 8, ll. 10-15) and wherein the upper clamp body comprises a pair of downwardly extending arms (different looped cord 10, note that there are multiple, see Col. 7, ll. 35-40).  
Regarding claim 4, Jackson teaches the method of claim 3, wherein the pair of downwardly extending arms (one of looped cords 10) are deflectable (note that they are flexible, see Col. 5, ll. 14-18).  
Regarding claim 5, Jackson teaches the method of claim 3, wherein the upper clamp body and the lower clamp body (both 16) are received in a cavity (70) formed in an annular body (formed by 66) (see Col. 8, ll. 1-10).  
Regarding claim 6, Jackson teaches the method of claim 1, wherein the clamping element comprises an annular body (formed by 66) including a cavity (formed by 52 inside) and a post (one of arms 10) that extends therethrough (see Fig. 8).  
Regarding claim 7, Jackson teaches the method of claim 6, wherein the post comprises a piercing tip that extends through the flexible connection element (note that post 10 extends through 
Regarding claim 8, Jackson teaches the method of claim 1, further comprising a bumper (20), wherein the bumper receives the cord therethrough (note that the cord passes through hole in bumper 20, see Fig. 8).  
Regarding claim 9, Jackson teaches the method of claim 8, further comprising positioning the bumper (20) adjacent to a first fastener (screw 80, see Fig. 1).  
Regarding claim 10, Jackson teaches the method of claim 9, further comprising positioning a second fastener (other screw 80) and an intermediate portion between the first fastener and the second fastener (see Fig. 1).  
Regarding claim 11, Jackson teaches a method of assembly of a device (see Fig. 1), said method comprising: 
providing a first flexible connection element (40); 
providing a second flexible connection element (42); 
providing a transverse connector (20); and 
coupling the transverse connector to the first flexible connection and the second flexible connection element via a pair of anchoring heads (81), wherein a first cord (10) passes through the first flexible connection element and second cord (10) passes through the second flexible connection element, and wherein the first cord is constrained by a first spool (14) via a first clamping element (16).  
Regarding claim 12, Jackson teaches the method of claim 11, wherein the clamping element (16) comprises an upper clamp body (16) and a lower clamp body (16, note that there are at least two clamps 16, see Col. 8, ll. 10-15).
Regarding claim 13, Jackson teaches the method of claim 12, wherein the upper clamp body comprises a pair of downwardly extending arms (different looped cord 10, note that there are multiple, see Col. 7, ll. 35-40).  
Regarding claim 14, Jackson teaches the method of claim 13, wherein the pair of downwardly extending arms (one of looped cords 10) are deflectable (note that they are flexible, see Col. 5, ll. 14-18).  
Regarding claim 15, Jackson teaches the method of claim 12, wherein the upper clamp body and the lower clamp body (both 16) are received in a cavity (70) formed in an annular body (formed by 66) (see Col. 8, ll. 1-10).  
Regarding claim 16, Jackson teaches the method of claim 11, wherein the clamping element comprises an annular body (formed by 66) including a cavity (formed by 52 inside) and a post (one of arms 10) that extends therethrough (see Fig. 8).  
Regarding claim 17, Jackson teaches the method of claim 16, wherein the post comprises a piercing tip that extends through the flexible connection element (note that post 10 extends through the flexible connection element through hole 22 at tip 24, also note that the end of the post is therefore a “piercing tip”, as it is capable of piercing through said hole).  
Regarding claim 18, Jackson teaches the method of claim 11, further comprising a first fastener (80) and a second fastener (second 80).  
Regarding claim 19, Jackson teaches the method of claim 18, wherein the first fastener includes a first receiver (81) and the second fastener includes a second receiver (second 81), wherein the first receiver receives the first cord and the second receiver receives the first cord (indirectly via the flexible connection elements 40 and 42).  
Regarding claim 20, Jackson teaches the method of claim 19, wherein the first clamping element comprises an upper clamp body (16) and a lower clamp body (16, note that there are at least two clamps 16, see Col. 8, ll. 10-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Timm et al. (US 20050182408 A1), Wilson-MacDonald et al. (US 20050203511 A1), and Hawkins et al. (US 7294129 B2).
Timm et al. teaches a dynamic system for spinal stabilization comprising two screws and a biased connective piece.
Wilson-MacDonald et al. teaches an orthopedic device for the spine configured to connect bone plates with a dynamic biased rod.
Hawkins et al. teaches a spinal fixation device which comprises spinal screws and a central joint system which moves with the spine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773